FILED
                            NOT FOR PUBLICATION                             NOV 25 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CENTER FOR BIOLOGICAL                            No. 08-16400
DIVERSITY, et al.
                                                 D.C. No. CIV-261-TUC-CKJ
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

UNITED STATES DEPARTMENT OF
HOUSING AND URBAN
DEVELOPMENT, et al.

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                      Argued and Submitted November 5, 2009
                             San Francisco, California

Before: HUG, RYMER AND McKEOWN, Circuit Judges.

       The Center for Biological Diversity (“the Center”) appeals the district

court’s summary judgment in favor of the United States Department of Housing

and Urban Development (“HUD”), the United States Small Business


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Administration (“SBA”) and the United States Department of Veterans Affairs

(“VA”) (collectively, “the agencies”) for claimed violations of the Endangered

Species Act (“ESA”) and the National Environmental Policy Act (“NEPA”). We

have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s

grant of summary judgment de novo, Biodiversity Legal Found. v. Badgley, 309
F.3d 1166, 1175 (9th Cir. 2002), and we affirm.

      Under the ESA, federal agencies must review their actions to determine

whether they may affect listed species or critical habitat. 50 C.F.R. § 402.14;

Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1063 (9th

Cir. 2004). Effects of the action refers to both direct and indirect effects. 50

C.F.R. § 402.02. Indirect effects are those that are caused by the proposed action

and are later in time, but still reasonably certain to occur. Id. NEPA requires

federal agencies to complete an Environmental Impact Statement for “major

Federal actions significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(C). NEPA requires “a reasonably close causal relationship”

between the environmental effect and the alleged cause. Dep’t of Transp. v. Public

Citizen, 541 U.S. 752, 767 (2004). Marginal federal action does not fall within the

scope of NEPA. Sierra Club v. Penfold, 857 F.2d 1307, 1314 (9th Cir. 1988). The




                                           2
standards of review of federal action under NEPA and the ESA are similar.

Marbled Murrelet v. Babbitt, 83 F.3d 1068, 1075 (9th Cir. 1996).

      The agencies guarantee loans issued by private lenders to qualified

borrowers, but do not approve or undertake any of the development projects at

issue. The agencies’ loan guarantees have such a remote and indirect relationship

to the watershed problems allegedly stemming from the urban development that

they cannot be held to be a legal cause of any effect on protected species for

purposes of either the ESA or the NEPA. This case stands in contrast to those

where the disputed agency action had a more direct, on-the-ground effect and

where the environmental mandates thus had to be followed by the agencies. See,

e.g., Davis v. Coleman, 521 F.2d 661, 674-75 (9th Cir. 1975). The district court’s

grant of summary judgment was proper.

      AFFIRMED.




                                          3